DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 31 August 2021. As directed by the amendment: claims 1 and 11 have been amended. Thus claims 1-3 and 5-11 are presently pending in this application.
Response to Arguments
Applicant's arguments filed 31 August 2021 have been fully considered but they are not persuasive. Regarding the argument on page 7 of REMARKS that one of ordinary skill in the art would not have been motivated to incorporate retaining clips into the rigid outer cap of Imbert as Imbert relies on frictional engagement of the elastomeric inner cap between both the rigid outer cap and the tip to maintain placement of the elastomeric inner cap, the examiner respectfully disagrees. The examiner notes that the elastomeric inner cap of Imbert is maintained in place by an annular retaining clip, see 80 Fig 6, and Col 5 lines 51-59, “substantially prevent further axial movement between inner and outer caps 56 and 58 respectively”. Modifying the retaining clip to be a plurality of clips would have been obvious to one of ordinary skill in the art, see the rejections below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3,5-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Imbert (US 6,190,364 B1) in view of Okihara et al. (US 2015/0011936 A1) and Okihara (US 2019/0046736 A1), hereinafter Okihara ‘736. 
Regarding claim 1, Imbert discloses a tip cap assembly (Fig 8) to close a fluid passageway (24 Fig 1) extending through a tip (122 Fig 8) of a container (112 Fig 8) of a medical injection system (Fig 8), the tip cap assembly comprising: a rigid outer cap (58 Fig 8) comprising an inner skirt (the part of outer cap 58 with threads) extending proximally and having an outer threaded surface (82 Fig 6), and an elastomeric inner cap (56 Fig 8) arranged within the rigid outer cap, the elastomeric inner cap having a (See Fig 8, a piece of the elastomeric inner cap 56 protrudes into the fluid passageway), wherein: the rigid outer cap further comprises an outer skirt (86 Fig 8) extending proximally and around the inner skirt so as to define an annular groove between the inner skirt and the outer skirt (Fig 8), the outer skirt comprises a proximal member (See Fig 8, the part of 86 adhesively applied to the luer collar 144), the inner skirt extends beyond the proximal member of the outer skirt in a proximal direction (Fig 8), the inner skirt is part of the rigid outer cap (See threaded section integral with cap 58 Fig 8, Col 4 lines 64-68), and an inner circumferential surface (76 Fig 6) of the rigid outer cap comprises a retaining clip (80 Fig 6), wherein the retaining clip is configured to maintain the elastomeric inner cap in place within the rigid outer cap (Col 5 lines 51-59, “substantially prevent further axial movement between inner and outer caps 56 and 58 respectively”). However, Imbert fails to disclose the proximal member having a projection extending inwardly or a recess depressed outwardly and wherein the outer skirt is part of the rigid outer cap, and wherein the retaining clip is a plurality of retaining clips. 
Okihara et al. teaches a proximal member (8 Fig 4) having a projection (81 Fig 4) extending inwardly and wherein the outer skirt (75 Fig 4) is part of the rigid outer cap (5 Fig 3, integrally formed [0069]). It would have been obvious to one of ordinary skill at the time of effective filing for the device of Imbert to have a proximal member having a projection as taught by Okihara et al. since such a modification is the result of a simple substitution of one known element (tamper evident tearable label adhesively applied) for another (tamper evident ring with projection extending from the rigid outer cap) to achieve a predictable result (confirm that the device has been used/tampered with upon removal of the cap). Additionally, manufacturing the outer skirt as integral with the rigid outer cap as taught by Okihara et al. instead of as a separate component made of a different material can simplify the manufacturing process, reducing time and costs.
([0098] “two arcuate protrusions” 78 Fig 7). It would have been obvious to one of ordinary skill for the retaining clip of Imbert to be a plurality of retaining clips “so as not to form an undercut at the time of injection molding.” [0098]
Regarding claim 2, modified Imbert teaches the tip cap assembly of claim 1. Okihara et al. further teaches wherein the proximal member (8 Fig 4) is connected to the outer skirt (75 Fig 4) by a weakened portion (91 Fig 5). It would have been obvious to one of ordinary skill at the time of effective filing for the device of modified Imbert to include the limitations as taught by Okihara et al. to provide sufficient structure to break the proximal member with projections off of the outer skirt.
Regarding claim 3, modified Imbert teaches the tip cap assembly of claim 2. Okihara et al. further teaches wherein the proximal member (8 Fig 3), the outer skirt (75 Fig 3) and the weakened portion (9 Fig 3) are integrally formed with each other [0069].
Regarding claim 5, Imbert discloses a medical injection system (Fig 8) comprising: a container including a longitudinal barrel (112 Fig 8), a tip (122 Fig 8) projecting distally from the barrel and provided with a fluid passageway (24 Fig 1) extending through the tip, and a collar (144 Fig 8) extending around the tip, the collar having an internal threaded surface (Fig 8) facing an external surface of the tip. Modified Imbert teaches the tip cap assembly of claim 1 (See rejection of claim 1 above) which is screwed onto the collar in cooperation between the outer threaded surface of the outer cap and the internal threaded surface of the collar so as to close the fluid passageway (Fig 8). Modified Imbert further teaches wherein the proximal member of the outer skirt retains the outer cap onto the collar at a predetermined position relative to each other (See Fig 8), and a longitudinal gap is provided between a distal end of the collar and a proximal end of the groove when the outer cap is retained onto the collar by the proximal member (See annotated Fig 8 below). 

    PNG
    media_image1.png
    771
    843
    media_image1.png
    Greyscale

Regarding claim 6, modified Imbert teaches the medical injection system of claim 5. Okihara et al. further teaches wherein the collar has a complementary shape (Fig 4, “Proximal end side of the grooves 63” [0039]) to the projection (81 Fig 4) formed on the proximal member of the outer skirt. 
Regarding claim 7, modified Imbert teaches the medical injection system of claim 6. Okihara et al. further teaches wherein the collar has a recess or protrusion (Fig 4, “Proximal end side of the grooves 63” [0039]) engaged with the protrusion (81 Fig 4) of the proximal member.
Regarding claim 8, modified Imbert teaches the medical injection system of claim 5. Imbert further teaches wherein the collar and the container are integrally formed with each other (Col 6 Lines 43-44).
Regarding claim 10, modified Imbert teaches the medical injection system of claim 5. Imbert further teaches wherein the proximal member has an annular shape around the collar (Col 6 Lines 57-59).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Imbert (US 6,190,364 B1) in view of Okihara et al. (US 2015/0011936 A1), Okihara ‘736 (US 2019/0046736 A1), and Carrel et al. (WO 2015/055608 A1).
Regarding claim 9, modified Imbert teaches the medical injection system of claim 5. However, modified Imbert fails to disclose wherein an inner surface of the inner skirt of the outer cap is in contact with the external surface of the tip of the container.
Carrel et al. teaches wherein an inner surface (44a Fig 7) of the inner skirt of the outer cap is in contact with the external surface of the tip of the container (16 Fig 7). It would have been obvious to one of ordinary skill at the time of effective filing for an inner surface of the inner skirt of the outer cap of modified Imbert to be in contact with the external surface of the tip of the container as taught by Carrel et al. because it “ensures the circumferential sealing of the lateral wall 16 of the distal tip 13 and allows the sterile maintenance of the cavity 41a of the tip assembly 30 and therefore the projecting tip 13 of the syringe 10.  In addition, the circumferential sealing of the lateral wall 16 of the distal tip 13 is performed even when the distal tip 13 is not perfectly circular.” (Page 17 Lines 18-34)
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Imbert (US 6,190,364 B1) in view of Roedle et al. (US 2013/0338603 A1) and Okihara ‘736 (US 2019/0046736 A1).
Regarding claim 11, Imbert discloses a process for producing a medical injection system, the medical injection system comprising a container (112 Fig 8) formed with a fluid passageway (24 Fig 1) extending4TT8076.DOCxPage 3 of 9Application No. 16/317,065 Paper Dated: August 26, 2020through a distal tip (122 Fig 8) of the container and a tip cap assembly (Fig 8) adapted to close the fluid passageway, the container comprising a collar (144 Fig 8) extending around the tip, the tip cap assembly comprising: a rigid outer cap (58 Fig 8) comprising an inner skirt (the part of outer cap 58 with threads) extending proximally and having an outer threaded surface (82 Fig 6), an elastomeric inner cap (56 Fig 8) arranged within the rigid outer cap, the elastomeric inner cap having a protrusion extending proximally and adapted to close the fluid passageway (See Fig 8, a piece of the elastomeric inner cap 56 protrudes into the fluid passageway), wherein the rigid outer cap further comprises an outer skirt (86 Fig 8) extending around the inner skirt so as to form an annular groove between the inner skirt and the outer skirt (Fig 8), wherein the inner skirt extends beyond the outer skirt in a proximal direction (Fig 8), (See threaded section integral with cap 58 Fig 8, Col 4 lines 64-68), and an inner circumferential surface (76 Fig 6) of the rigid outer cap comprises a retaining clip (80 Fig 6), wherein the retaining clip is configured to maintain the elastomeric inner cap in place within the rigid outer cap (Col 5 lines 51-59, “substantially prevent further axial movement between inner and outer caps 56 and 58 respectively”), the process comprising: screwing the tip cap assembly onto the collar such that the collar is introduced to the groove until the tip cap assembly reaches a predetermined position relative to the collar so as to form a longitudinal gap between a distal end of the collar and a proximal end of the groove (Col 6 Lines 44-47 “Cap assembly 54, as identified and described above is threadedly engaged with luer collar 144 such that elastomeric inner cap 56 sealingly engages tip 122 of syringe barrel 112.”, Fig 8 shows the inner cap sealingly engaging the syringe barrel while a longitudinal gap remains between a distal end of the collar and a proximal end of the groove). However, Imbert fails to disclose wherein the outer skirt is part of the tip cap assembly that is screwed onto the collar, and wherein the retaining clip is a plurality of retaining clips.
	Roedle et al. teaches wherein the outer skirt (11 & 15 Fig 1) is part of the tip cap assembly (3 Fig 1) that is placed onto the collar (13 Fig 1). Roedle et al. teaches the outer skirt comprises a proximal member (15 Fig 1) having a projection (19 Fig 1) extending inwardly and wherein the outer skirt (11 & 15 Fig 1) is part of the tip cap assembly (3 Fig 1). It would have been obvious to one of ordinary skill at the time of effective filing for the outer skirt of Imbert to be part of the tip cap assembly as taught by Roedle et al. since such a modification is the result of a simple substitution of one known element (tamper evident tearable label adhesively applied) for another (tamper evident ring with projection extending from the rigid outer cap) to achieve a predictable result (confirm that the device has been used/tampered with upon removal of the cap). Additionally, manufacturing the outer skirt as integral 
Okihara ‘736 teaches a plurality of retaining clips ([0098] “two arcuate protrusions” 78 Fig 7). It would have been obvious to one of ordinary skill for the retaining clip of Imbert to be a plurality of retaining clips “so as not to form an undercut at the time of injection molding.” [0098]
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873. The examiner can normally be reached Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        11/15/2021